ORDER

PER CURIAM
Larry Bradshaw (Defendant) appeals from the judgment upon his convictions following jury trial for one count of third-degree domestic assault, in violation of Section 565.074, RSMo 2000,1 and one count of unlawful use of a weapon, in violation of Section 571.030.2 The trial court sentenced Defendant as a prior and persistent offender to concurrent terms of one year’s imprisonment on the domestic assault conviction and seven years’ imprisonment on the unlawful use of a weapon conviction. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.


. The jury found Defendant not guilty of one count of first-degree domestic assault, Section 565.072, and not guilty of one count of armed criminal action, Section 571.015.